 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LAURA FOX,                                          Case No. 1:19-cv-00146-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                         SHOW CAUSE WHY THIS ACTION
13           v.                                          SHOULD NOT BE DISMISSED FOR LACK
                                                         OF STANDING
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         FIVE-DAY DEADLINE
15                  Defendant.

16

17          On February 2, 2019, a complaint was filed in this action along with an application to

18 proceed in forma pauperis. (ECF No. 1.) The complaint was filed by Brittany L. Kenna on

19 behalf of Laura Fox.
20          Standing derives “[f]rom Article III’s limitation of the judicial power to resolving ‘Cases’

21 and ‘Controversies,’ and the separation-of-powers principles underlying that limitation[.]”

22 Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 125 (2014); see also

23 DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (“the case-or-controversy limitation is

24 crucial in maintaining the ‘tripartite allocation of power’ set forth in the Constitution”); Lujan v.

25 Defs. of Wildlife, 504 U.S. 555, 560 (1992) (“standing is an essential and unchanging part of the

26 case-or-controversy requirement of Article III”). To have standing to bring suit, a “plaintiff must
27 have suffered or be imminently threatened with a concrete and particularized ‘injury in fact’ that

28 is fairly traceable to the challenged action of the defendant and likely to be redressed by a


                                                     1
 1 favorable judicial decision.” Lexmark Int’l, Inc., 572 U.S. at 125; accord DaimlerChrysler

 2 Corp., 547 U.S. at 342. The party asserting federal jurisdiction bears the burden of establishing

 3 standing under Article III. DaimlerChrysler Corp., 547 U.S. at 342; Lujan, 504 U.S. at 561.

 4          Standing raises both constitutional and prudential concerns incident to the federal court’s

 5 exercise of jurisdiction. Coalition of Clergy, Lawyers, and Professionals v. Bush, 310 F.3d

 6 1153, 1157 (9th Cir. 2002). A prudential principle of standing is that normally a plaintiff must

 7 assert his own legal rights rather than those of third parties. Oregon v. Legal Services Corp., 552

 8 F.3d 965, 971 (9th Cir. 2009); Fleck and Associates, Inc. v. Phoenix, 471 F.3d 1100, 1104 (9th

 9 Cir. 2006.) A plaintiff does not have standing to assert the constitutional rights of third parties.

10 Mabe v. San Bernardino Cty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1111 (9th Cir. 2001).

11          In this instance, the complaint is devoid of any information as to why Laura Fox is unable

12 to proceed in this action on her own behalf, and it does not appear that Brittany Keena has

13 standing to bring this action on her behalf.

14          While there are circumstances in which a third party will be granted standing to bring an

15 action on behalf of another who is unable to bring the action on their own behalf, such as where

16 the person is a minor or incompetent, there is nothing in the record here to indicate that Laura

17 Fox is unable to bring this action.

18          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

19 this order, Plaintiff shall show cause in writing why this action should not be dismissed for lack
20 of standing. Failure to comply with this order will result in a recommendation that this action be

21 dismissed.

22
     IT IS SO ORDERED.
23

24 Dated:     February 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     2
